Exhibit 10.1

 

EXECUTION VERSION

 

SECOND AMENDMENT TO
NUMBER HOLDINGS, INC.
2012 STOCK INCENTIVE PLAN

 

WHEREAS, Number Holdings, Inc. (the “Company”) maintains the Number
Holdings, Inc. 2012 Stock Incentive Plan (as amended, the “Plan”);

 

WHEREAS, pursuant to Article XI of the Plan, the Compensation Committee (the
“Committee”) of the Board of Directors (the “Board”) of the Company may at any
time amend the Plan to increase the aggregate number of shares of common stock
of the Company that may be issued under the Plan, provided such increase is
approved by the shareholders of the Company; and

 

WHEREAS, the Committee desires to amend the Plan as set forth herein to increase
the number of shares of common stock of the Company that may be issued under the
Plan.

 

NOW, THEREFORE, pursuant to Article XI of the Plan, effective as of July 26,
2016, the first sentence of Section 4.1 of the Plan is hereby replaced in its
entirety with the following sentences:

 

“The aggregate number of shares of Common Stock that may be issued or used for
reference purposes under the Plan or with respect to which Awards may be granted
under the Plan, including with respect to Incentive Stock Options, shall not
exceed 87,500 shares of Class A Common Stock and 87,500 shares of Class B Common
Stock (subject, in each case, to any increase or decrease pursuant to
Section 4.2), which may be either authorized and unissued Common Stock or Common
Stock held in or acquired for the treasury of the Company or both.”

 

[Remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Committee and a majority of the stockholders of the
Company have approved the amendment to the Plan as set forth herein, the
Committee has authorized the undersigned officer of the Company to execute this
amendment, and the undersigned has caused this amendment to be as of the date
first written above.

 

 

NUMBER HOLDINGS, INC.

 

 

 

 

 

By:

 

 

 

Name:

Felicia Thornton

 

 

Title:

Chief Financial Officer

 

[Signature Page to Second Amendment to Number Holdings 2012 Stock Incentive
Plan]

 

--------------------------------------------------------------------------------